Citation Nr: 0700280	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-43 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for otosclerosis with 
hearing loss, vertigo, and dizziness.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD), a depressive disorder, panic attacks, and an 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought.



FINDINGS OF FACT

1.  The veteran's otosclerosis with hearing loss, vertigo, 
and dizziness is a congenital abnormality which is not 
related to his period of service.

2.  The veteran does not have a chronic acquired psychiatric 
disorder, to include PTSD, a depressive disorder, panic 
attacks, and an anxiety disorder, which can be related to his 
period of service.



CONCLUSION OF LAW

1.  Otosclerosis with hearing loss, vertigo, and dizziness 
was not incurred in or aggravated be service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303(c) (2006).

2.  An acquired psychiatric disorder, to include PTSD, a 
depressive disorder, panic attacks, and an anxiety disorder, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In February 2004 letters, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  He was 
told what evidence was needed to substantiate his claims, as 
well what evidence and information VA would obtain in his 
behalf and what information and evidence he could submit.  He 
was informed that he could submit any evidence relevant to 
his claims.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the service 
connection claims have been appealed and are being denied 
herein, such other issues are moot.  

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection.  38 C.F.R. 
§ 3.303(c).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

A.  Otosclerosis with hearing loss, vertigo, and dizziness

The veteran service medical records contain no complaints of, 
or treatment for, hearing loss, vertigo, or dizziness.  
Audiograms conducted during service, to include at the time 
of his separation from service, were within normal limits.

A February 1999 VA record noted a 40 percent hearing loss in 
the veteran's left ear. In July 2002, he noted that he had 
suffered from blackouts, dizziness, and passing out since the 
previous August.  Between June and July 2003, he was 
hospitalized for the treatment of alcohol withdrawal.  Prior 
to this admission, he had had an irregular heart rhythm with 
some dizziness and near-syncope.  The physical examination 
noted some dizziness with ambulation.  An EKG demonstrated 
atrial fibrillation with a rapid ventricular rate.  

The veteran was examined by VA in July 2004.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
20
LEFT
80
85
60
60
75




Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
average dB loss in the right ear was 13 and 70 in the left 
ear.

The ear diseases examination noted the veteran's report that 
he had a history of hearing loss since the late 1960's.  He 
also gave a long history of mostly left-side recurrent 
tinnitus.  He also had a very significant problem with 
recurrent vertigo.  This would occur on a weekly basis and 
would only last for a short time.  This condition had been 
present since 1999.  He indicated that he had been exposed to 
loud noise in the service as the company armorer.  He also 
stated that he had been a weapons instructor and that he had 
not worn any ear protection.  The examination found that the 
tympanic membranes and the auditory canals were normal in 
appearance.  

The examiner noted that the veteran's service medical records 
were negative for any hearing loss, tinnitus, or vertigo.  
The diagnosis was left stapedial footplate and cochlear 
otosclerosis, suspected.  He had a left severe mixed hearing 
loss, predominantly left-side tinnitus, and dizziness.  The 
examiner commented that the most likely cause of the 
veteran's symptoms was otosclerosis, and that his current 
dizziness and vertigo were most likely caused by otosclerotic 
inner ear syndrome.  It was then stated that it was very 
unlikely that the otosclerosis had its onset in service; it 
was also noted that this condition is a disease of genetic 
origin.  The examiner then commented that - 

Since I can find no indication whatsoever that 
either hearing loss, tinnitus or vertigo occurred 
while on active duty, it is my opinion that it is 
less likely than not that the veteran's current 
otosclerosis and associated hearing loss, tinnitus 
and vertigo are related to military service.  In my 
opinion, the veteran's current problems relating to 
his left ear are not related to military noise 
exposure/acoustic trauma.


After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for otosclerosis 
with hearing loss, vertigo, and dizziness has not been 
established.  As noted above, there is no indication that any 
of these complaints were present in service.  The first 
indication of any complaints of dizziness was in 1999.  The 
VA examiner in July 2004 found that the veteran's left ear 
hearing loss, tinnitus, vertigo, and dizziness were related 
to otosclerosis, a disease that is often genetic in origin.  
While a congenital defect, per se, cannot be service-
connected, congenital diseases may be if the evidence 
indicates that the disease in question was incurred in or 
aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990).  
However, as already noted, there is no suggestion that 
otosclerosis was present in service and the silence of the 
records from 1967 to 1999 argues against a finding that his 
service aggravated the disease.  The VA examiner opined that 
the diagnosed otosclerosis was not related to his military 
service.  Finally, the examiner clearly stated that the 
veteran's left ear hearing loss was not related to any 
military noise exposure/acoustic trauma.  As a consequence, 
the preponderance of the evidence is against the veteran's 
claim for service connection for otosclerosis with hearing 
loss, vertigo, and dizziness.

B.  Acquired psychiatric disorder, to include PTSD, a 
depressive disorder,
panic attacks, and an anxiety disorder

The veteran's DD Form 214 indicates that he was a supply 
specialist in service.  He received the National Defense 
Service Medal.  There is no indication that he had any combat 
involvement.

In March 2004, he submitted a stressor statement.  He 
indicated that he had been kicked out of Officer Candidate 
School; this had been the first failure or traumatic stress 
that had ever occurred to him.  He described this as the 
first step to alcoholism, depression, and anxiety.  He 
indicated that in service, he had been despondent over that 
failure, and had developed panic attacks.  

The veteran's service medical records contain a notation 
dated September 25, 1966, of his complaints that over the 
past 7 to 10 months that he would awaken with feelings of a 
smothering pain in the left lower chest area.  This was 
promptly relieved upon standing.  The impression was anxiety.  
There were no further complaints in service, and the July 
1967 separation examination found that he was psychiatrically 
normal.

The veteran was hospitalized between February and March 1999 
for the treatment of alcoholism.  He described episodes of 
past depression.  He was re-hospitalized in October 1999 for 
alcohol dependence, as well as recurrent major depression.  
He had been brought to the ER by the police due to 
threatening and aggressive behavior.  A long history of 
alcoholism was noted, although there was no history of any 
previous psychiatric illnesses.  The impression was "rule 
out" major depression versus bipolar disorder and alcohol 
dependence.  Hospital reports from 2002 and 2003 continued to 
note treatment for alcoholism, and for depression with 
suicidal ideation and attempts.  In July 2002, he was noted 
to have an alcohol-induced mood disorder.

Upon careful review of the evidence of record, it is found 
that entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, a depressive disorder, 
panic attacks, and an anxiety disorder has not been 
established.  While there was one indication of anxiety in 
service in 1966, there is no suggestion that the acute 
episode resulted in the development of a chronic disorder.  
There was no mention of anxiety after that date, the July 
1967 separation examination was normal, and there was no 
indication of any anxiety or panic attacks until, at the 
earliest, 1999.

The silence of the post-service records supports a finding 
that the anxiety noted in service was acute and had resolved 
by his discharge, without residual disability.  There is also 
no diagnosis of PTSD in the record.  While the veteran does 
suffer from depression, the record suggests that this 
disorder has been induced by the abuse of alcohol.  There is 
no objective evidence of record that associates any currently 
diagnosed psychiatric disorder, to include depression and 
anxiety, with any event that occurred during service, to 
include being paneled out of Officer Candidate School.  As a 
consequence, the preponderance of the evidence is against the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, a depressive disorder, 
panic attacks and an anxiety disorder.

ORDER

Entitlement to service connection for otosclerosis with 
hearing loss, vertigo, and dizziness is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), a 
depressive disorder, panic attacks, and an anxiety disorder, 
is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


